IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2015-EC-00965-SCT

STEVE HALE

v.

STATE OF MISSISSIPPI DEMOCRATIC
EXECUTIVE COMMITTEE, RICKEY COLE,
CHAIRMAN AND BILL STONE


DATE OF JUDGMENT:                        06/19/2015
TRIAL JUDGE:                             HON. FRANK G. VOLLOR
TRIAL COURT ATTORNEYS:                   JOSHUA A. TURNER
                                         MONA T. PITTMAN
                                         EDWARD BLACKMON, JR.
COURT FROM WHICH APPEALED:               CIRCUIT COURT OF THE FIRST JUDICIAL
                                         DISTRICT OF HINDS COUNTY
ATTORNEYS FOR APPELLANT:                 JOSHUA A. TURNER
                                         MONA T. PITTMAN
ATTORNEYS FOR APPELLEES:                 EDWARD BLACKMON, JR.
                                         JANESSA EMONTAN BLACKMON
                                         BRADFORD JEROME BLACKMON
NATURE OF THE CASE:                      CIVIL - ELECTION CONTEST
DISPOSITION:                             AFFIRMED - 07/24/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      KITCHENS, JUSTICE, FOR THE COURT:

¶1.   In October 2013, William “Bill” Stone moved from Ashland in Benton County to

Holly Springs in Marshall County. He now seeks the Democratic Party nomination for the

newly-created Senate District 10, a district which encompasses parts of Marshall County,

including Stone’s home in Holly Springs, and parts of Tate County. On March 2, 2015, Steve
Hale,1 a resident of Tate County who also is seeking the Democratic nomination for District

10, filed an objection to Stone’s candidacy with the State of Mississippi Democratic

Executive Committee, arguing that Stone is ineligible to run for that office because he does

not meet the two-year residency requirement enunciated in Article 4, Section 42, of the

Mississippi Constitution. Specifically, Hale argued that Stone could not be a resident of

Marshall County because Stone had not abandoned his domicile in Benton County.

Following its hearing on March 13, 2015, the Executive Committee rejected Hale’s objection

and certified that Stone had satisfied the qualifications for candidacy. Hale sought judicial

review in the Circuit Court of the First Judicial District of Hinds County. On June 19, 2015,

the circuit court held that Stone had been domiciled in Marshall County since October 2013

and was qualified to run for senator of District 10. Hale appealed to this Court.2 We affirm

the decision of the Circuit Court of the First Judicial District of Hinds County because, in

accordance with the Mississippi Constitution and precedent of this Court, the circuit court

was not in manifest error in holding that Stone had proven that he had established his

domicile in Marshall County and that he therefore was qualified to run for the office of

senator for District 10.

                           FACTS AND PROCEDURAL HISTORY




       1
         Both Stone and Hale currently serve in the Mississippi Senate, Stone in present
District 2 and Hale in present District 10.
       2
      With the Democratic Party primary election rapidly approaching — August 4, 2015
— we have expedited the appeal. See Miss. Code Ann. § 23-15-961(6) (Rev. 2007).

                                             2
¶2.    In 1988, Bill Stone purchased a home at 47 Winborn Avenue in Ashland, Mississippi,

which is located in Benton County. He lived in the Ashland home with his wife, Debbie, off

and on from 1988 to 2013. During his residency in Ashland, Stone was active in the local

community, holding membership in the Ashland Civic Club, volunteering with the Ashland

volunteer fire department, and attending Ashland Baptist Church. In 2007 and 2011, Stone

was elected to represent District 2 in the Mississippi Senate. At that time, Senate District 2

was comprised of parts of Benton, Tippah, and Marshall Counties. Sixty-five percent of

Senate District 2 was in Marshall County.

¶3.    In 2012, Mississippi underwent significant redistricting, which affected the boundary

lines for the State’s legislative districts, both for the House of Representatives and Senate.

Under the redistricting plan, Stone’s home on Winborn Avenue in Ashland was located in

Senate District 3. Stone decided that he preferred to reside in Holly Springs, which had been

part of the former Senate District 2 and which he had represented as State Senator. Holly

Springs had become a part of Senate District 10. The newly-drawn Senate District 10

included portions of Marshall and Tate Counties.

¶4.    In October of 2013, Stone rented a house from his brother at 305 Peel Lane in Holly

Springs. Stone and his wife decided to live exclusively in the home’s “mother-in-law suite”

in order to cut back on their expenses. The “mother-in-law suite” is less than half the size

of Stone’s Ashland home. After moving into the Peel Lane house, Stone immediately

contacted the Holly Springs Utility Department to obtain electrical service for the home. The

Peel Lane house’s water was provided by a private well, and the home did not have natural



                                              3
gas service. Stone transferred his DirectTV box and service to his new residence. For the

majority of the time that Stone resided at the Peel Lane house, the State Senate was in session

in Jackson.

¶5.    Although he had claimed homestead exemption in 2013 for his home in Ashland,

Stone did not claim homestead exemption in 2014, because the rental home on Peel Lane in

Holly Springs was ineligible. Furthermore, in February 2014 and September 2014, when

they came due, Stone registered the car tags on his and his wife’s cars in Marshall County.

In April 2014, Stone registered to vote in Marshall County. On his 2014 federal income tax

return, Stone listed the home on Peel Lane as his home address. He also adjusted the mileage

deduction he claimed on his federal income tax return to reflect a move to Marshall County.

Additionally, on October 27, 2013, he notified the State Senate comptroller of his change of

address, and the comptroller sent an e-mail to every member of the Senate informing them

of the change.

¶6.    Stone also transferred his other affiliations from Ashland to Holly Springs. He did

not renew his membership in the Ashland Civic Club, and he resigned from his post as an

Ashland volunteer firefighter. He and his wife began attending church at Heritage Apostolic

Church in Holly Springs.

¶7.    In July 2014, Stone purchased a home at 200 Johnson Park in Holly Springs. In 2015

he claimed homestead exemption for the Johnson Park home and listed the home as his

residence on his federal income tax return.




                                              4
¶8.    Stone did not sell his house in Ashland when he moved to Holly Springs, planning to

convert it into a rental property. When Stone was in Jackson serving in the Mississippi

Legislature or when he traveled out of town, his wife frequently stayed in the Ashland home.

Occasionally, Stone’s wife did laundry at the Ashland house or took her lunch break there.

In July 2014, Stone filled the Ashland house’s above ground pool for his grandchildren to

swim there during the summer. Stone’s grandchildren regularly left their bikes on the

Ashland house’s front lawn.

¶9.    After moving to Holly Springs, Stone announced that he was planning to run for the

District 10 Senate seat. On March 2, 2015, Steve Hale, a resident of Tate County who also

was seeking the Democratic nomination for District 10, filed an objection to Stone’s

candidacy with the State of Mississippi Democratic Executive Committee, arguing that Stone

was ineligible to run for that office because he did not meet the two-year residency

requirement found in Article 4, Section 42, of the Mississippi Constitution. Specifically,

Hale argued that Stone could not be a resident of Marshall County because he never had

abandoned his domicile in Benton County. After conducting a hearing on the matter on

March 13, 2015, the Executive Committee rejected Hale’s objection and certified that Stone

had established the requisite qualifications for District 10 Senate candidacy.

¶10.   On March 16, 2015, Hale filed a Petition to Contest the Qualifications of Bill Stone

as a Candidate for Senate District 10 in the Circuit Court of the First Judicial District of

Hinds County, seeking judicial review of the State of Mississippi Democratic Executive

Committee’s decision. On March 18, 2015, this Court assigned a special judge, the



                                             5
Honorable Frank Vollor, to decide whether Stone had established his domicile in Holly

Springs, Marshall County. On June 18, 2015, the circuit court conducted an evidentiary

hearing. In support of his allegation that Stone had not abandoned his home in Benton

County, Hale presented utility records for both the house on Peel Lane (Marshall County) and

the house in Ashland (Benton County). According to these documents, Stone had used 230

kilowatt hours of electricity a month at the rental house and 740 kilowatt hours of electricity

a month at his Ashland house. Hale also presented various photographs of Stone’s homes

taken on different days. In one picture, Stone’s mother’s truck was parked at the Ashland

(Benton County) house. In another picture, taken at noon on a weekday, no cars were parked

in front of the home at 200 Johnson Park. In yet another picture, Stone’s wife’s car was

parked at the Ashland house on a Friday during her lunch hour. Hale also presented a

Facebook post in which Stone was pictured watching a football game with his grandson in

Benton County.

¶11.   Hale also sought to introduce into evidence the testimony of Wallace Majors, a “utility

analyst.” Majors purported to be an expert in utility usage and claimed that he was able to

determine, based upon utility consumption, whether a dwelling was “occupied” or

“unoccupied.” After reading Majors’s curriculum vitae and expert report, the trial court

excluded him as an expert in utility consumption. In an order signed on June 17, 2015, the

circuit court summarized Wallace’s testimony thusly: “Mr. Majors holds himself out as an

expert in energy conservation and utility rates and attempts to arbitrarily graft [the] terms .

. . of ‘occupied’ and ‘unoccupied’ [on houses] . . . for . . . a determination of domicile.” The



                                               6
circuit court determined that Majors’s opinion was without “a scientific basis” and that it was

“based upon a number of assumptions that have no factual or scientifically tested basis.”

During the evidentiary hearing on June 18, 2015, Hale was allowed to proffer Majors’s

testimony. According to Majors, the rental house on Peel Lane (Marshall County) was

“unoccupied” from October 2013 to July 2014, and the house in Ashland (Benton County)

was “occupied” during that time.

¶12.   Stone testified at the evidentiary hearing. He said under oath that he had no plans to

return to the home in Ashland and that he intended to remain in Marshall County indefinitely.

¶13.   The circuit court held that Stone had established a domicile in Marshall County in

2013 which has continued to the present. The circuit court found that:

       [C]ounting kilowatt hours cannot be the sole determination of where a person
       lives for purpose of establishing domicile. The place . . . a person designates
       as [his or her] home and take[s] such steps as filing homestead exemption,
       cancelling homestead exemption, giving the IRS the registration, registering
       to vote, and giving all appropriate parties the information establishes the
       domicile of a person for qualification to run for State Senate.

The circuit court further held that “Stone has provided absolute proof without any

contingencies that he has met the requirements to run in Senate District 10.” As an

alternative basis supporting its decision, the circuit court found that, even if Stone had not

established his domicile in District 10 by moving to Holly Springs, he would have established

domicile in Marshall County through the doctrine of tacking.

¶14.   Hale appealed the circuit court’s decision to this Court. He presents three issues for

this Court’s consideration:




                                              7
              I. Whether the circuit court committed manifest error in
              determining that Bill Stone moved his domicile to Marshall
              County.

              II. Whether the circuit court erred in determining that Bill Stone
              had established his domicile in Marshall County through the
              doctrine of tacking.

              III. Whether the circuit court erred in excluding the expert
              testimony of Wallace Majors, a “utility analyst.”

                                       DISCUSSION

              I. Whether the circuit court committed manifest error in
              determining that Bill Stone moved his domicile to Marshall
              County.

¶15.   We have held that “[i]n a candidate qualification challenge, the standard of review for

questions of law is de novo.” Young v. Stevens, 968 So. 2d 1260, 1262 (Miss. 2007) (citing

Ladner v. Necaise, 771 So. 2d 353, 355 (Miss. 2000)). “[W]e review findings of fact by a

trial judge sitting without a jury for manifest error, including whether the findings were the

product of prejudice, bias, or fraud, or manifestly against the weight of the credible

evidence.” Id. at 1263 (citations omitted). We have held that “whether a candidate meets

[the] residency requirement [to run for office] clearly involves questions of fact.” Bryant v.

Westbrooks, 99 So. 3d 128, 134 (Miss. 2012).

¶16.   Article 4, Section 42, of the Mississippi Constitution requires that a candidate for the

Mississippi Senate be “an actual resident of the district or territory he may be chosen to

represent for two years before his election.” Miss. Const. art. 4, § 42. In Mississippi, for the

purpose of elections, residency and domicile are synonymous. Hubbard v. McKey, 193 So.

2d 129, 132 (Miss. 1966); Jones v. State, 207 Miss. 208, 214, 42 So. 2d 123, 125 (1949).


                                               8
The definition of domicile in this State is well established: “there must have been (1) an

actual residence voluntarily established in said county, (2) with the bona fide intention of

remaining there, if not permanently, at least indefinitely.” Smith v. Smith, 194 Miss. 431,

434, 12 So. 2d 428, 429 (1943).

¶17.   To prove his position that he had changed his domicile from Benton County to

Marshall County, Stone provided an abundance of evidence. In October 2013, Stone rented

a house at 305 Peel Lane in Holly Springs, the county seat of Marshall County, and he

obtained utility service for the home. In July 2014, he bought a home at 200 Johnson Park

in Holly Springs. Furthermore, he notified the Senate comptroller about his change of

address, and the comptroller sent an e-mail to every member of the Senate informing them

of the change. Further, he changed his address on his income tax filings to 305 Peel Lane,

Holly Springs, Marshall County in 2014, and 200 Johnson Park, also in Holly Springs,

Marshall County, in 2015. Moreover, he adjusted the mileage deduction he claimed on his

federal income tax return to reflect his move to Marshall County. He registered to vote in

Marshall County in April 2014. When they came due, he registered his car tags to Marshall

County. He also altered major aspects of his life, including the church he attended, to

Marshall County. Additionally, he resigned from his post as an Ashland volunteer firefighter

and allowed his membership in the Ashland Civic Club to lapse. Significantly, he canceled

his homestead exemption for his Ashland residence in Benton County, did not claim

homestead exemption anywhere in 2014 while he was renting the house on Peel Street in

Marshall County, and claimed homestead exemption in 2015 for his Johnson Park home in



                                             9
Holly Springs, Marshall County. Finally, Stone testified under oath and without contradiction

that he moved to Marshall County with the intent to remain there indefinitely.

¶18.   In Hinds County Election Commission v. Brinston, 671 So. 2d 667 (Miss. 1996), this

Court held that “there is a strong but rebuttable presumption of residency in the county where

the homestead exemption is filed.” Id. at 669. This presumption exists “because of the

benefit in the form of tax relief one receives by filing.” Id. Our statutory scheme for

homestead exemptions does not require the resident to file a new application unless there has

been an alteration in “the property description, ownership, use or occupancy since January

1 of the preceding year.” Miss. Code Ann. § 27-33-31 (Rev. 2013). Thus, a valid homestead

exemption on a property persists unless the resident takes affirmative action to cancel or alter

it. Moreover, the Mississippi Code defines homestead as the dwelling “actually occupied as

the primary home of a family group.” Miss. Code Ann. § 27-33-19 (Rev. 2013).

¶19.   Although canceling one’s homestead exemption does not give rise to a rebuttable

presumption regarding his or her domicile, it can provide relevant circumstantial evidence

of a person’s intention to establish a new domicile, which should be considered along with

the other relevant facts and circumstances of the case. Here, the fact that Stone did not claim

homestead exemption in 2014 should be considered in conjunction with his having rented

the house on Peel Lane in Holly Springs, which, as a rental property, was ineligible for

homestead exemption. When he purchased the home at 200 Johnson Park in Holly Springs,

Marshall County, Stone filed for homestead exemption in Marshall County. From the point

in time at which he filed for homestead exemption in Marshall County, Stone enjoyed a



                                              10
rebuttable presumption that his domicile was in Marshall County. Brinston, 671 So. 2d at

699.

¶20.   Also, we cannot ignore the well established law of this State concerning the

importance of one’s intent in establishing his or her domicile. This Court has held: “The

foundation of domicile is intent.” Stubbs v. Stubbs, 211 So. 2d 821, 825 (Miss. 1968). Stated

differently, “[a]s a domicil[e] may be acquired by a longer or shorter residence, depending

upon the circumstances of the case, its true basis and foundation must be the intention, the

quo animo of evidence. The apparent or avowed intention of residence, not the manner of it,

constitutes domicil[e].” Hairston v. Hairston, 27 Miss. 704, 719 (1854). Moreover, “even

where a party has two residences at different seasons of the year, that will be esteemed his

domicil[e] which he himself selects, or describes, or deems to be his home, or which appears

to be the centre of his affairs, or where he votes or exercises the rights and duties of a

citizen.” Id. (citation omitted). This Court has held that “intention may be established by

physical presence, declaration of intent, and all relevant facts and circumstances, and in this

connection it has been held that the declarations of the party himself are most important.”

Stubbs, 211 So. 2d at 825 (emphasis added). Our precedent dictates that Stone’s statements

of intention regarding his domicile are critical to our analysis, and thus we are bound to

consider that Stone testified under oath that he intended to abandon his home in Ashland for

the purpose of establishing a residence in Holly Springs and remaining there indefinitely. See

Young, 968 So. 2d at 1262.




                                              11
¶21.   We have held that “[t]he exercise of political rights, admissions, declarations, the acts

of purchasing a home and long-continued residency are circumstances indicative of his

intention to abandon his domicile of origin and to establish a new domicile.” Johnson v.

Johnson, 191 So. 2d 840, 842 (Miss. 1966) (citation omitted). Taking into consideration

all of these factors, the circuit court did not err in determining that Stone’s domicile has

existed in Marshall County since October of 2013.

¶22.   Hale argues that Stone is not domiciled in Marshall County, because “overwhelming

proof shows that he actually resides elsewhere.” Young, 968 So. 2d at 1262. The appropriate

standard of review for the circuit court’s fact findings is “manifest error.” Id. Hale argues

that Stone could not have resided at the Peel Lane (Marshall County) house because he used

only 230 kilowatt hours of electricity a month at the rental house and he used 740 kilowatt

hours of electricity a month at his Ashland (Benton County) house. However, Stone

provided a plausible explanation for this disparity in energy usage between the two homes.

First, for most of the time that he resided at the Peel Lane home, Stone was in Jackson

serving in the State Senate.3 Furthermore, he and his wife lived only in the Peel Lane home’s

“mother-in-law suite,” which was substantially smaller than the couple’s home in Ashland.

       3
               All public officers of this state who are required to, or who for
              official reasons, remove from the county of their actual
              household and residence to another county of this state for the
              purpose of performing the duties of their office shall be deemed
              in law in all respects to be householders and residents of the
              county from which they so remove, unless such officer elects to
              become an actual householder and resident of the county to
              which he removed for official causes.

Miss. Code Ann. § 25-1-61 (Rev. 2010).

                                              12
The circuit court considered this testimony in addition to the kilowatt hours of electricity the

couple consumed at the Peel Lane home and determined that “counting kilowatt hours cannot

be the sole determination of where a person lives for the purpose of establishing domicile.”

Furthermore, Hale relies upon a smattering of other evidence including pictures taken of

Stone’s houses, a Facebook post, Stone having filled the pool at the Ashland house for the

couple’s grandchildren to swim there during the summer, Stone’s wife having stayed at the

Ashland house when Stone was in Jackson to perform his duties in the Legislature, and that

Stone’s wife occasionally having done laundry at the Ashland house. We reiterate that the

circuit court based its decision on a multitude of facts that were probative of Stone’s having

transferred his domicile to Marshall County, including, inter alia, that Stone claimed

homestead exemption in Marshall County, registered to vote in Marshall County, and

testified under oath and without contradiction that he planned to remain at his home in

Marshall County indefinitely. Not one of the facts upon which Hale relies concerning

electricity usage or Stone’s grandchildren swimming in the pool at the Ashland house renders

the circuit court’s decision to have been manifestly erroneous.

¶23.   Hale contends that Stone may have purchased a new residence in Marshall County but

that he had not established his domicile there because he did not provide “absolute proof”

that he abandoned his domicile in Ashland. But there is no law which requires an electoral

candidate to prove his or her domicile through “absolute proof.” Section 23-15-299 of the

Mississippi Code provides:

       If the proper executive committee finds that a candidate either (a) is not a
       qualified elector, (b) does not meet all qualifications to hold the office he seeks

                                               13
       and fails to provide absolute proof, subject to no contingencies, that he will
       meet the qualifications on or before the date of the general or special election
       at which he could be elected . . . then the name of such candidate shall not be
       placed upon the ballot.

Miss. Code Ann. § 23-15-299(7) (Rev. 2007). According to the plain language of the

statute, the only criterion a candidate must show by “absolute proof” is that “he will meet the

qualifications on or before the date of the . . . election.” Id. The “absolute proof” burden of

production does not extend to a candidate’s underlying qualifications themselves.4 Moreover,

imposing a burden of “absolute proof” on a candidate’s underlying qualifications for office

is unprecedented and inconsistent with our case law. In Garner v. State of Mississippi

Democratic Executive Committee, 956 So. 2d 906 (Miss. 2007), this Court engaged in a

bifurcated analysis to determine whether the candidate was qualified for office. First, the

Court engaged in an ordinary analysis regarding the location of the candidate’s domicile,

employing a “manifest error” standard of review. Id. at 909-10. Then, the Court determined

that the candidate had failed to provide “absolute proof” that he would meet the requirements

to seek office. Id. at 911.

¶24.   The dissent suggests that, for purpose of Section 23-15-299, a candidate’s underlying

qualifications are subsumed into a candidate’s duty to meet those qualifications. Therefore,



       4
         The burden of proof for proving one’s domicile in the trial court is well established:
“the party seeking to show that he has established a new domicile has the burden of
producing evidence that the party has chosen and acquired a new domicile and further the
burden of persuading the trier of fact that the evidence preponderates to that effect.”
Newman v. Newman, 558 So. 2d 821, 825 (Miss. 1990). Stated otherwise, the burden of
proof is the “preponderance of the evidence.” See id. Despite the dissent’s contrary claims,
no circuit court has labored under the misapprehension, in an election contest or otherwise,
that the burden of proof is “absolute proof.” See generally Garner, 956 So. 2d at 909.

                                              14
notwithstanding the plain language of the statute, the “absolute proof” burden of production

extends to the candidate’s underlying qualifications. This interpretation belies the manifest

error standard of review, which we heretofore have employed in every case in which a circuit

court has made a determination regarding a candidate’s domicile. See Young, 968 So. 2d at

1262 (“[W]e review findings of fact by a trial judge sitting without a jury for manifest error,

including whether the findings were the product of prejudice, bias, or fraud, or manifestly

against the weight of the credible evidence.”); Garner, 956 So. 2d at 909 (“[W]e review

findings of fact by a trial judge sitting without a jury for manifest error.”); Westbrooks, 99

So. 3d at 131. Relying on Black’s Law Dictionary, this Court has defined manifest error as

an error that is “unmistakable, clear, plain, or indisputable.” Brennan v. Brennan, 638 So.2d

1320, 1323 (Miss. 1994) (quoting Black’s Law Dictionary 963 (6th ed. 1990)). By adopting

an “absolute proof” burden of production, we would assume the task of scouring every record

before the Court for any and all information which might contradict a circuit court’s factual

finding that a candidate was timely domiciled in a specific electoral district. This would

amount to an inspection for errors that are far less conspicuous than those that are

“unmistakable, clear, plain, or indisputable.” Id. (quoting Black’s Law Dictionary 963 (6th

ed. 1990)).

¶25.   Ultimately, the circuit court did not commit manifest error in holding that Stone had

established his domicile in October 2013 in Holly Springs, Marshall County. Thus, Stone

has provided “absolute proof, subject to no contingencies, that he will meet the qualifications




                                              15
on or before the date of the general or special election at which he could be elected.”Miss.

Code Ann. § 23-15-299(7) (Rev. 2007).

              II. Whether the circuit court erred in determining that Bill Stone
              had established his domicile in Marshall County through the
              doctrine of tacking.

¶26.   Because the circuit court did not commit manifest error in determining that Stone had

established his domicile in Marshall County, the issue of whether Stone could become a

domiciliary of Marshall County through the doctrine of tacking is moot. We reserve

consideration of the impact that tacking may have on a candidate’s residency for purpose of

redistricting for another day. See Cameron v. Mississippi Republican Party, 890 So. 2d 836,

843 (Miss. 2004) (“[W]e will leave for another day the questions of whether Art. 4, § 42[,]

requires a candidate to live in the district for at least two years immediately preceding the

election and what effect, if any, redistricting has on residency requirements and tacking.”).

              III. Whether the circuit court erred in excluding the expert
              testimony of Wallace Majors, a “utility analyst.”

¶27.   The admission of expert testimony is within the sound discretion of the trial judge.

Bishop v. State, 982 So. 2d 371, 380 (Miss. 2008). This Court will not reverse a trial court’s

decision to exclude expert testimony unless it finds that the trial court’s decision “was

arbitrary and clearly erroneous, amounting to an abuse of discretion.” Id. (citations omitted).

¶28.   Mississippi Rule of Evidence 702, which governs the admissibility of expert

testimony, provides:

       If scientific, technical or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education,


                                              16
       may testify thereto in the form of an opinion or otherwise, if (1) the testimony
       is based upon sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

¶29.   In Mississippi Transportation Commission v. McLemore, 863 So. 2d 31 (Miss.

2003), we explained that trial courts should follow a modified, two-pronged Daubert test in

determining whether expert testimony is admissible under Rule 702. Under this test, the trial

court first must determine whether “the expert testimony is relevant.” McLemore, 863 So.

2d at 38. Next, the court should decide whether “the proffered testimony is reliable.” Id.

Trial courts may consider additional factors, including, “[w]hether the theory or technique

can be and has been tested; whether it has been subjected to peer review and publication;

whether, in respect to a particular technique, there is a high known or potential rate of error;

and whether the theory or technique enjoys general acceptance within a relevant scientific

community.” Anderson v. State, 62 So. 3d 927, 937 (Miss. 2011) (citing Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 593-94, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993)).

¶30.   In this case, Hale sought to present the testimony of Wallace Majors, a “utility expert.”

According to Majors, he could look at buildings’ utility usage rates and determine whether

they were “occupied” or “unoccupied.” Majors provided no scientific basis for his opinions.

Majors did not prove that there is an accepted community of utility experts who perform

analyses similar to his or this type of analysis. Moreover, he did not prove that the

methodology he used in reaching his opinions was accepted by any scientific community, and

he did not demonstrate that his opinions were based upon dependable training or experience.

In fact, Majors conceded that he had never before presented this type of opinion in circuit

                                              17
court before. Ultimately, there is nothing in the record that Majors’s opinions were anything

other than speculation.

¶31.   Hale argues that Majors based his opinions on utility records provided by the City of

Ashland and records from the City of Holly Springs Utility Department. This may be true

and the records upon which Majors based his opinion may be reliable. But even if Majors

used reliable information in formulating his opinion, this is insufficient to render his

methodology reliable, admissible, or sound.

¶32.   Given that there is nothing in the record attesting to the reliability of Majors’s

methods or analysis, it cannot reasonably be argued that the trial court abused its discretion

in excluding it from the evidentiary hearing.

                                      CONCLUSION

¶33.   In sum, it was not manifest error for the trial court to determine that Stone had

established his domicile in Marshall County in 2013. Stone has provided “absolute proof,

subject to no contingencies, that he will meet the qualifications on or before the date of the

general or special election at which he could be elected.”Miss. Code Ann. § 23-15-299(7)

(Rev. 2007). We therefore affirm the decision of the Circuit Court of the First Judicial

District of Hinds County.

¶34.   Given the necessity for a quick and final disposition of the instant appeal, under the

Court’s authority to suspend the rules pursuant to Rule 2(c) of the Mississippi Rules of

Appellate Procedure, no Rule 40 Motion for Rehearing or Rule 27 Motion for




                                             18
Reconsideration will be allowed, and this judgment is deemed final in all respects. The Clerk

is directed to issue the mandate immediately.

¶35.   AFFIRMED.

     DICKINSON AND RANDOLPH, P.JJ., CHANDLER, PIERCE AND KING, JJ.,
CONCUR. COLEMAN, J., DISSENTS WITH SEPARATE WRITTEN OPINION
JOINED BY WALLER, C.J., AND LAMAR, J.

       COLEMAN, JUSTICE, DISSENTING:

¶36.   I would hold that Mississippi Code Section 23-15-299(7) requires prospective

candidates to provide “absolute proof, subject to no contingencies” that they will meet all

qualifications prior to the general election. Stone was required to produce absolute proof,

at the time he filed to run for office, that he would have been be a two-year resident of Senate

District 10 at the time of the November election. Because Stone did not meet this burden,

I would reverse the circuit judge’s decision to qualify him for the Senate District 10 race.

Therefore, with respect, I dissent.

¶37.   We review findings of fact “by a trial judge sitting without a jury for manifest error,

including whether the findings were the product of prejudice, bias, or fraud, or manifestly

against the weight of the credible evidence.” Young v. Stevens, 968 So. 2d 1260, 1263 (¶

4) (Miss. 2007) (citing Boyd v. Tishomingo Cty. Democratic Exec. Comm., 912 So. 2d 124,

128 (¶ 4) (Miss. 2005)). “This Court leaves undisturbed a circuit court’s findings following

a bench trial unless the findings ‘are manifestly wrong, clearly erroneous, or an erroneous

legal standard was applied.’” City of Jackson v. Lewis, 153 So. 3d 689, 693 (Miss. 2014)

(emphasis added) (quoting City of Jackson v. Sandifer, 107 So. 3d 978, 983 (Miss. 2013)).



                                              19
¶38.   Article 4, Section 42 of the Mississippi Constitution of 1890 provides that, in order

to be eligible for the office of state senator, a person must be a resident of the district which

he or she will serve for a period of two years preceding the election.5 See also Cameron v.

Miss. Republican Party, 890 So. 2d 836, 843 (¶ 19) (Miss. 2004). “It is the candidate’s

burden to prove that [he] meets the residency requirement.” Bryant v. Westbrooks, 99 So.

3d 128, 133 (¶ 14) (Miss. 2012) (citing Edwards v. Stevens, 963 So. 2d 1108, 1110 (¶ 11)

(Miss. 2007)).

¶39.   The majority wholly ignores the pertinent part of Mississippi Code Section 23-15-

299(7), which required Stone, in no uncertain terms, to “present[] absolute proof that he will,

subject to no contingencies, meet all qualifications on or before the date of the general or

special election at which he could be elected to office.” Miss. Code Ann. § 23-15-299(7)

(Rev. 2007) (emphasis added). It is undisputed, one would hope, that no less an authority

than the Mississippi Constitution required Stone to be a two-year resident of District 10

before the date of the election. Miss. Const. art. 4, § 42. Without question, Stone was not

a two-year resident of Holly Springs on the date he applied to run for Senate District 10, so

the two-year residency requirement constituted a requirement he would meet in the future,

yet before the election. Such qualifications under the statute must be shown by absolute

proof. I cannot follow the logic of the majority that reaches a different conclusion. Rather



       5
         Article 4, Section 42, Mississippi Constitution of 1890 provides “[n]o person shall
be a senator who shall not have attained the age of twenty-five years, who shall not have been
a qualified elector of the State four years, and who shall not be an actual resident of the
district or territory he may be chosen to represent for two years before his election.”
(emphasis added).

                                               20
than quoting the first part of Section 23-15-299(7), which I quote above and which seems to

remove all doubt, the majority skips to the latter half of the statute. The part of the statute

quoted by the majority reads, in full, as follows:

       If the proper executive committee finds that a candidate either (a) is not a
       qualified elector, (b) does not meet all qualifications to hold the office he seeks
       and fails to provide absolute proof, subject to no contingencies, that he will
       meet the qualifications on or before the date of the general or special election
       at which he could be elected, or (c) has been convicted of a felony as described
       in this subsection, and not pardoned, then the name of such candidate shall not
       be placed upon the ballot.

Miss. Code Ann. § 23-15-299(7) (Rev. 2007). By choosing to quote the latter half of the

subsection 7, which directs the executive committee to refuse to place a potential candidate’s

name on the ballot should the determination mandated by the first half – relied upon in the

instant dissent, above – the majority manages to avoid the legislative direction that the

absolute proof requirement applies to “all qualifications” that will be met after filing to run

and before the election itself.

¶40.   The Mississippi Constitution establishes a two-year residency requirement as one of

the “qualifications” candidates must meet; therefore, candidates whose qualifications are in

question necessarily have to provide absolute proof with regard to each qualification. See

id.; Miss. Const. art. 4, § 42. Thus, according to the legislature, Stone must “provide

absolute proof, subject to no contingencies” that he became domiciled in what is now Senate

District 10 two years before the general election in order to qualify there. Miss. Code Ann.

§ 23-15-299(7) (emphasis added).




                                               21
¶41.   The majority suggests that the only criterion a candidate must show by “absolute

proof” is that “he will meet the qualifications on or before the date of the . . . election.” In

suggesting as much, the majority not only disregards Mississippi constitutional law and

statutory authority, but also, the Court’s precedent. In Cameron, the Court acknowledged

that the absolute proof standard applies to candidates whose residency is in question.

Cameron, 890 So. 2d at 841 (¶ 14). The Cameron Court wrote, “If the candidate ‘fails to

provide absolute proof, subject to no contingencies, that he will meet the qualifications . . .

then the name of such candidate shall not be placed upon the ballot.’” Id. (quoting Miss.

Code Ann. § 23-15-299(7)) (emphasis added). Further, the Court made it clear that the

absolute standard applied to the individual qualifications when it gave the following example

as to how the standard could be met with regard to the age qualification requirement:

       If, for example, Cameron’s only impediment to qualifying for the senate race
       had been that he was only twenty-four years of age at the time of appearing
       before the Committee, and yet he would become twenty-five years of age prior
       to the general election, then certainly the mere presentation of his birth
       certificate would meet the statutory criteria, that, short of death or
       unforeseeable disability, there were no contingencies to his timely meeting all
       the qualifications to hold office.

Id. at 842 (¶ 18). The majority cites Newman v. Newman, 558 So. 2d 821, 825 (Miss. 1990),

for the proposition that Stone needed only prove his change in domicile by a preponderance

of the evidence. Newman was a divorce case, to which Section 23-15-299 would have had

no application. Again, the Court in Cameron acknowledged that the absolute proof standard

applies to prospective determinations of residency in the context of challenging a candidate’s

qualifications. Cameron, 890 So. 2d at 841 (¶ 14). The majority appears to assume, without



                                              22
so writing, that the Legislature lacks the authority to set a different burden of proof. With

respect to the majority, the Mississippi Constitution, the statutes at issue, and our precedent

dictate we apply the “absolute proof” standard.

¶42.   Further, the majority of the evidence on which the majority relies is from 2014 and

2015, indicating that Stone may have become a resident of the district at some point after

November 4, 2013. However, Stone has provided little evidence other than his own

testimony – certainly not absolute proof – that he was a resident of the district by that date,

which is the requirement.

¶43.   For example, while the majority and counsel for Stone are correct in citing Hinds

County Election Commission v. Brinston, 671 So. 2d 667 (Miss. 1996), for the general rule

that there is a strong presumption that one’s domicile and residence are where his homestead

exemption is filed, the presumption is not applicable here, as Stone did not file a homestead

exemption in Holly Springs until 2015 when he filed one for the home he purchased in July

2014 at 200 Johnson Park. If we assume for the sake of the argument that he became

domiciled in Holly Springs upon filing his homestead exemption there, he still falls far short

of establishing residency for two years prior to the election as he would not meet the

requirement until 2017. Were the election two years from now, Stone might well be

qualified to run in the Senate District 10 race based on the homestead exemption. However,

the filing of a homestead exemption cannot retroactively prove domicile. The exemption was

filed more than a year after the qualification date of November 2013. According to Stone

himself, “[he] had no homestead in 2014 at any location.” Stone further contends that the



                                              23
cancelling of the homestead exemption at the Ashland property supports his abandoning

domicile in Ashland. The Court “has never held that a decision to forego homestead negates

the otherwise obvious establishment of a domicile.” Young, 968 So. 2d at 1264. We should

decline to do so today.

¶44.   Furthermore, in relying on Hairston v. Hairston, 27 Miss. 704 (1854) – a case decided

before the Mississippi Constitution was even adopted – the majority makes a candidate’s

intent the only factor in determining domicile. This flies in the face of our recent

jurisprudence regarding domicile, where we have repeatedly determined domicile to be in

a place other than where the candidate “intends” it to be. See Garner v. State of Miss.

Democratic Exec. Comm., 956 So. 2d 906, 910 (¶ 12) (Miss. 2007) (holding a candidate to

be domiciled in Jackson where he intended to be domiciled in Covington County); Young,

968 So. 2d at 1264 (¶ 10) (“It is not enough that Young considers himself an official resident

of Humphreys County. He must actually reside there permanently.”); Edwards, 963 So. 2d

at 1110 (¶ 12) (“We expressly reject Edwards’ contention that he had actually lived in House

District 48 . . . . unpersuasive is his argument that it was always his intention to return to

House District 48.”); Cameron, 890 So. 2d at 842 (¶ 17) (“[Cameron] may have intended .

. . to establish residence within District 22, [but] he failed to show at the time of qualification

for office with ‘absolute proof’ and ‘without contingencies’ that he would be a resident . .

.”). Moreover, it defies logic to assume that a candidate, whose qualifications are being

challenged, would ever declare their intention to be domiciled outside of the district;

therefore, in making a candidate’s intent the sole factor in determining domicile, the majority



                                                24
renders the residency requirement in Article 4, Section 42 of the Mississippi Constitution

moot.

¶45.    Finally, it must be remembered that, in the case sub judice, Stone was required to

prove a change in domicile from Ashland to Holly Springs. He was required to provide

absolute proof not only that he had moved to Holly Springs, but that his old home in Ashland

had been abandoned as of November 2013. “[T]he old domicile must be abandoned without

intent to return thereto.” Smith v. Deere, 195 Miss. 502, 16 So. 2d 33, 34 (1943) (emphasis

added) (internal citations omitted); see also McLeod v. Allstate Ins. Co., 789 So. 2d 806, 810

(¶ 14) (Miss. 2001) (“Once established, a person's domicile remains intact ‘absent a clear

indication of intent to abandon the existing domicile and to establish another.’”). Stone

admitted that his wife continued to live at the Ashland house during the legislative session

after November 2013. He admitted that they continued to use the house for laundry and for

spending time with their grandchildren.

¶46.    Hale submitted into evidence utility bills for Stone’s rental house on Peel Lane and

his Ashland home that show energy usage at the Ashland home actually increased in 2014

– the first year the Stones supposedly abandoned their Ashland residence – compared to

2013, when they indisputably lived in Ashland year-round.4 Utility records for the home at

305 Peel Lane – to which Stone claims he moved in October 2013 – indicate that he did not

actually live there as of November 4, 2013. In fact, the records indicate that he never actually

        4
         The home at 47 Winborn Avenue in Ashland, Mississippi used 11,417 kilowatt hours
in the 2012-13 period (when Stone acknowledges living there) and 11,652 kilowatt hours in
the 2013-14 period (after Stone claims he had moved to the residence at 305 Peel Lane in
Holly Springs).

                                              25
lived there. For example, while Stone claims to have moved to the home on October 19-20,

2013, and resided there until July 2014, he used only 2,066 kilowatt hours during that time

or, roughly 230 per month. More than half of the total amount of energy usage occurred in

February 2014, when Stone admitted to letting a friend use the home. If Stone and his wife

had abandoned Ashland for Peel Lane, one would expect energy bills closer to those of

February 2014, rather than the low numbers of the other months.5 Meanwhile, for the same

period, the home in Ashland – that he claims to have abandoned for domicile purposes – used

6,662 kilowatt hours or, roughly 740 per month. Stone testified that he was in Jackson

during the legislative session from January through April, but his explanation does not

account for the time after October 2013.

¶47.   I am not, as suggested by the majority, ignoring the manifest error standard of review.

However, the manifest error standard applies only to the findings of fact made by the trial

judge. Young, 968 So. 2d at 1263 (¶ 4). In the case sub judice the trial judge made errors

of law that warrant reversal. In short, he did not apply the absolute proof standard to the

question of whether Hale had abandoned his Ashland domicile, such that Holly Springs

became his new domicile, in time to meet the constitutionally-imposed two-year residency

requirement. Instead, the trial judge ruled from the bench, “By the time that the election



       5
         The majority attempts to explain away the difference in utility usage by claiming
that “[t]he ‘mother-in-law suite’ is less than half the size of Stone’s Ashland home.” Maj.
Op. (¶ 4). In doing so, the majority misstates the facts of the case. While Stone claims the
“mother-in-law suite” is around 1,000 sq. ft., county tax assessor data lists it at 1,664 sq. ft..
Meanwhile, the home at 47 Winborn Avenue in Ashland is listed at 1,333 sq. ft.; thus, even
assuming arguendo that the “mother-in-law” wing is 1,000 sq. ft., this in no way can account
for the marked difference in utility usage.

                                               26
comes around . . . he will be a resident of the district that he will be elected to.” In other

words, the trial judge required Hale to prove only that he would be a resident by the time of

the election, not that he will have been a resident for two years prior to the election.6 In light

of the evidence of the Stones’ continued use of the Ashland home, I would hold that Stone

failed to show by absolute proof his abandonment of the old domicile by November 2013.

Our law makes abandonment of the old domicile a prerequisite for establishing the new.

Smith, 16 So. 2d at 34. Further, as more fully discussed above, I cannot concur with the

majority because in order to affirm the trial court, the majority overruns the absolute standard

of persuasion altogether.

¶48.   Under close review of the Mississippi Constitution, the statutes at issue, and our

jurisprudence regarding domicile in election cases, I would hold that Stone is not qualified

to run in the Senate District 10 race. Stone was required to provide absolute proof that he

was a resident of Marshall County as of November 4, 2013. He failed to meet this burden.

Therefore, I would reverse the circuit court’s judgment qualifying Stone. Accordingly, I

respectfully dissent.

       WALLER, C.J., AND LAMAR, J., JOIN THIS OPINION.




       6
         Although I am of the opinion that the trial court’s ruling was based on an erroneous
view of the law, even if the trial judge had ruled Stone established by absolute proof that he
would be a two-year resident of Holly Springs by the time of the election, I would indeed
hold he committed manifest error in light of the absolute proof standard. The trial judge
never found the utility bills, discussed below, or the testimony sponsoring them to be
inadmissible, unreliable, or incredible. Because competent evidence exists that contradicts
Stone’s claim to have abandoned his old domicile, it would have been manifest error for the
trial judge to have found he provided absolute proof that he did so.

                                               27